Case 2:18-cv-12634-DPH-SDD ECF No. 160 filed 04/04/19       PageID.3389     Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 TRACY CLARE MICKS-HARM,                      Lead Case No. 18-12634
 (and other related Plaintiffs)
                                              Hon. Denise Page Hood
                                              Magistrate R. Steven Whalen

       Plaintiff,

 vs.


 WILLIAM PAUL NICHOLS ET AL.,

       Defendants.                   Consolidated with Case Nos.
                                     18-13206, 18-13639, 18-13647
                                     19-10125, 19-10126, 19-10132
                                     19-10135, 19-10299, 19-10648
                                     19-10785, 19-10639, 19-10661
                                     19-10649
 __________________________________________________________________/

   DEFENDANT IPATIENTCARE INC.’S CONCURRENCE WITH ALL
  OTHER ARGUMENTS IN SUPPORT OF MOTIONS TO DISMISS FILED
                  BY OTHER DEFENDANTS

         NOW COMES Defendant, IPATIENTCARE INC. (“IPC”), by and through

 its legal counsel, Robert S. Iwrey Esq. and James R. Witham Esq., of THE HEALTH

 LAW PARTNERS, P.C., and states as follows:

         In order to reduce duplicative briefings, to the extent applicable and not

 inconsistent with any argument made by IPC, IPC adopts and incorporates by reference
Case 2:18-cv-12634-DPH-SDD ECF No. 160 filed 04/04/19          PageID.3390     Page 2 of 5




 all arguments raised by other Defendants in this case in support of the dismissal of all

 Plaintiffs’ Complaints.

       For the foregoing reasons, IPC respectfully requests that this Court grant

 IPC’s Motion to Dismiss, dismiss (current and future related) Plaintiffs’ claims

 against IPC with prejudice, and award costs and fees incurred by IPC as a result of

 these frivolous actions.




 Dated: April 4, 2019                    Respectfully submitted,
                                         THE HEALTH LAW PARTNERS, P.C.
                                         By: /s/ James R. Witham
                                         Robert S. Iwrey (P48688)
                                         James R. Witham (P79270)
                                         Attorneys for Defendant iPatientCare Inc.
                                         32000 Northwestern Highway, Suite 240
                                         Farmington Hills, MI 48334
                                         Tel: (248) 996-8510
                                         Fax: (248) 996-8525
                                         riwrey@thehlp.com
                                         jwitham@thehlp.com




                                            2
Case 2:18-cv-12634-DPH-SDD ECF No. 160 filed 04/04/19       PageID.3391    Page 3 of 5




                           CERTIFICATE OF SERVICE

 I hereby certify that on April 4, 2019, I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system, which will notify all counsel of
 record. I further certify that I have served the following foregoing paper via US
 mail on the following non-ECF participants:

       Tracy Clare Micks-Harm
       Plaintiff Pro Per
       1840 Bayview Dr.
       Monroe, MI 48161

       Renay Blakesley
       Plaintiff Pro Per
       6298 Suder Ave.
       Erie, MI 48133

       Raymond Blakesley
       Plaintiff Pro Per
       6298 Suder Ave.
       Erie, MI 48133
       Tel: 734-347-3393

       Debra A. Nichols
       401 W. 4th St.
       Monroe, MI 48161

       Ines Helm
       Plaintiff Pro Per
       1666 N. Raisinville Rd.
       Monroe, MI 48162

       Dennis Helm
       Plaintiff Pro Per
       1666 N. Raisinville Rd.
       Monroe, MI 48162



       Eric Cook

                                          3
Case 2:18-cv-12634-DPH-SDD ECF No. 160 filed 04/04/19   PageID.3392   Page 4 of 5




       Plaintiff Pro Per
       920 Greenwood, Apt. E.
       Monroe, MI 48162

       Eric Cook
       for Jacob Cook
       920 Greenwood Apt E.
       Monroe, MI 48162

       Eric Cook
       Plaintiff Pro Per
       920 Greenwood, Apt. E.
       Monroe, MI 48162

       Janet Berry
       Plaintiff Pro Per
       800 West 7th Street
       Apt. 807
       Monroe, MI 48161

       Tammy Clark, for
       Richard Johnson
       Plaintiff Pro Per
       6154 Douglas Road
       Toledo, OH 43613

       Donna Knierim
       Plaintiff Pro Per
       12767 Helen
       Southgate, MI 48195

       Angela Mills
       Plaintiff Pro Per
       2697 Hasen Drive
       Lamberville, MI 48144




                                      4
Case 2:18-cv-12634-DPH-SDD ECF No. 160 filed 04/04/19   PageID.3393   Page 5 of 5




                                    /s/Sabina Cucu
                                    Sabina Cucu
                                    Executive Assistant
                                    The Health Law Partners, P.C.
                                    32000 Northwestern Highway, Suite 240
                                    Farmington Hills, MI 48334
                                    (248) 996-8510
 4821-0324-5458, v. 1




                                      5
